Exhibit 10.53
NeuStar, Inc.
Deferred Compensation Plan

 



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    6  
 
       
Article IV
       
Deferrals
    7  
 
       
Article V
       
Company Contributions
    9  
 
       
Article VI
       
Benefits
    10  
 
       
Article VII
       
Modifications to Payment Schedules
    13  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    13  
 
       
Article IX
       
Administration
    14  
 
       
Article X
       
Amendment and Termination
    16  
 
       
Article XI
       
Informal Funding
    17  
 
       
Article XII
       
Claims
    17  
 
       
Article XIII
       
General Provisions
    21  

 



--------------------------------------------------------------------------------



 



Article I
Establishment and Purpose
NeuStar, Inc. (the “Company”) hereby establishes the NeuStar, Inc. Deferred
Compensation Plan (the “Plan”), effective June 1, 2008.
The purpose of the Plan is to attract and retain key employees and Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary and bonus or Director fees, as applicable. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.
The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Company shall be solely responsible for payment of
the benefits of its employees and their beneficiaries. The Plan is unfunded for
federal tax purposes and is intended to be an unfunded arrangement for eligible
employees who are part of a select group of management or highly compensated
employees of the Company within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. Any amounts set aside to defray the liabilities assumed by
the Company will remain the general assets of the Company and shall remain
subject to the claims of the Company’s creditors until such amounts are
distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. Reference to an Account means
any such Account established by the Committee, as the context requires. Accounts
are intended to constitute unfunded obligations within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   2.2   Account Balance.
Account Balance means, with respect to any Account, the total payment obligation
owed to a Participant from such Account as of the most recent Valuation Date.  
2.3   Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).   2.4   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.   2.5   Business Day.
A Business Day is each day on which the New York Stock Exchange is open for
business.

 



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

2.6   Change in Control. Except as otherwise provided elsewhere in the Plan,
Change in Control means any of the following events: (i) the consummation of any
merger or consolidation of the Company in which the Company is not the
continuing or surviving corporation, or pursuant to which shares of the
Company’s Common Stock are converted into cash, securities or other property, if
following such merger or consolidation the holders of the Company’s outstanding
voting securities immediately prior to such merger or consolidation do not own a
majority of the outstanding voting securities of the surviving corporation in
approximately the same proportion as before such merger or consolidation;
(ii) individuals who constitute the Board of Directors of the Company at the
beginning of any 24-month period (“Incumbent Directors”) ceasing for any reason
during such 24-month period to constitute at least a majority of the Board,
provided that any person becoming a director during any such 24-month period
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement for the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director; (iii) the consummation of
any sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all of the Company’s assets, other
than a transfer of the Company’s assets to a majority-owned subsidiary of the
Company or any other entity the majority of whose voting power is held by the
shareholders of the Company in approximately the same proportion as before such
transaction; (iv) the approval by the holders of the Common Stock of any plan or
proposal for the liquidation or dissolution of the Company; or (v) the
acquisition by a person, within the meaning of Section 3(a)(9) or
Section 13(d)(3) (as in effect on the date of adoption of the Plan) of the
Securities Exchange Act of 1934, of a majority or more of the Company’s
outstanding voting securities (whether directly or indirectly, beneficially or
of record), other than a person who held such majority on the date of adoption
of the Plan. Ownership of voting securities shall take into account and shall
include ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on
the date of adoption of the Plan) pursuant to the Securities Exchange Act of
1934.   2.7   Claimant. Claimant means a Participant or Beneficiary filing a
claim under Article XII of this Plan.   2.8   Code. Code means the Internal
Revenue Code of 1986, as amended from time to time.   2.9   Code Section 409A.
Code Section 409A means section 409A of the Code, and regulations and other
guidance issued by the Treasury Department and Internal Revenue Service
thereunder.

2



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

2.10   Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Chief Executive Officer of
the Company or his delegate shall have and exercise the powers of the Committee.
  2.11   Company. Company means NeuStar, Inc.   2.12   Company Contribution.
Company Contribution means a credit by the Company to a Participant’s Account(s)
in accordance with the provisions of Article V of the Plan. Company
Contributions are credited at the sole discretion of the Company, and the fact
that a Company Contribution is credited in one year shall not obligate the
Company to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.   2.13  
Compensation. Compensation means a Participant’s annual base salary, bonus, and
Director fees, to the extent approved by the Committee as Compensation that may
be deferred under this Plan. Compensation shall not include any compensation
that has been previously deferred under this Plan or any other arrangement
subject to Code Section 409A.   2.14   Compensation Deferral Agreement.
Compensation Deferral Agreement means an agreement between a Participant and the
Company that specifies (i) the amount of each component of Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to 75% of their base salary, up to
90% of their bonus (composed of Performance-Based Compensation and Fiscal Year
Compensation), and up to 100% of Director fees for a Plan Year, provided that in
no event may a Deferral be such that the Participant will not have enough
currently-paid Compensation to cover all required withholding and salary
deductions. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.   2.15   Death Benefit. Death Benefit means
the benefit payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.   2.16   Deferral.
Deferral means a credit to a Participant’s Account(s) that records that portion
of the Participant’s Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV. Unless the context of
the Plan clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.

3



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

2.17   Director. Director means a non-employee member of the Board of Directors
of the Company.   2.18   Disability Benefit. Disability Benefit means the
benefit payable under the Plan to a Participant in the event such Participant is
determined to be Disabled.   2.19   Disabled. Disabled means that a Participant
is, by reason of any medically-determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, (i) unable to engage in any substantial
gainful activity, or (ii) receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Participant’s employer. The Committee shall determine whether a
Participant is Disabled in accordance with Code Section 409A provided, however,
that a Participant shall be deemed to be Disabled if determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.
  2.20   Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.   2.21   Effective Date. Effective Date means
June 1, 2008.   2.22   Eligible Employee. Eligible Employee means a member of a
“select group of management or highly compensated employees” of the Company
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.   2.23  
Employee. Employee means an employee of the Company.   2.24   ERISA. ERISA means
the Employee Retirement Income Security Act of 1974, as amended from time to
time.   2.25   Fiscal Year Compensation. Fiscal Year Compensation means a cash
bonus earned during one fiscal year of the Company, all of which is paid
concurrently with Performance-Based Compensation after the last day of such
fiscal year.   2.26   Participant. Participant means an Eligible Employee or a
Director who has been designated by the Committee as eligible to defer
Compensation under the Plan under Section 3.1 and has been notified of such
eligibility, and any other person with an Account Balance greater than zero,
regardless of whether such individual continues to be an Eligible Employee or a
Director. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.   2.27   Payment Schedule. Payment Schedule means
the date as of which payment of an Account under the Plan will commence and the
form in which payment of such Account will be made.

4



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

2.28   Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.   2.29   Plan. Generally, the term
Plan means the “NeuStar, Inc. Deferred Compensation Plan” as documented herein
and as may be amended from time to time hereafter.   2.30   Plan Year. Plan Year
means January 1 through December 31.   2.31   Retirement/Termination Account.
Retirement/Termination Account means an Account established by the Committee to
record the amounts payable to a Participant upon Separation from Service. Unless
the Participant has established a Specified Date Account, all Deferrals shall be
allocated to a Retirement/Termination Account on behalf of the Participant. All
Company Contributions shall be allocated to a Retirement/Termination Account on
behalf of the Participant.   2.32   Separation from Service. An Employee or
Director incurs a Separation from Service for purposes of the Plan upon
incurring a “separation from service” within the meaning of Code Section 409A.  
2.33   Specified Date Account. A Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Compensation Deferral Agreement. A Participant may maintain no
more than five Specified Date Accounts. A Specified Date Account may be
identified in enrollment materials as an “In-Service Account” or such other name
as established by the Committee without affecting the meaning thereof.   2.34  
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).   2.35   Specified
Employee. Specified Employee means an Employee who, as of the date of his or her
Separation from Service, is a “key employee” of the Company. An Employee is a
key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

5



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

2.36   Specified Employee Identification Date. Specified Employee Identification
Date means December 31.   2.37   Specified Employee Effective Date. Specified
Employee Effective Date means the first day of the fourth month following the
Specified Employee Identification Date.   2.38   Termination Benefit.
Termination Benefit means the benefit payable to a Participant under the Plan
following the Participant’s Separation from Service.   2.39   Unforeseeable
Emergency. An Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s dependent (as defined in Code section
152, without regard to section 152(b)(1), (b)(2), and (d)(1)(B)), or a
Beneficiary; loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The types of events which may qualify as
an Unforeseeable Emergency may be limited by the Committee.   2.40   Valuation
Date. Valuation Date shall mean each Business Day, or as otherwise determined by
the Committee.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon being designated by the Committee as eligible to defer
Compensation under the Plan and being notified of such eligibility.   3.2  
Duration. A Participant shall be eligible to defer Compensation and/or receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
incurred a Separation from Service may not defer Compensation under the Plan but
may otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero and during such time may continue to make allocation elections
as provided in Section 8.4. An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he or she is entitled have been
paid.

6



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan



Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan, he
or she has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period or on such earlier date
as specified in the Compensation Deferral Agreement. The determination of
whether an Eligible Employee or a Director may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treas. Reg. Section
1.409A-2(a)(7).         A Compensation Deferral Agreement filed under this
paragraph applies to Compensation earned on and after the date the Compensation
Deferral Agreement becomes irrevocable.     (b)   Prior Year Election. Except as
otherwise provided in this Section 4.2, Participants may defer Compensation by
filing a Compensation Deferral Agreement no later than December 31 of the year
prior to the year in which the Compensation to be deferred is earned. A
Compensation Deferral Agreement described in this

7



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

      paragraph shall become irrevocable with respect to such Compensation as of
January 1 of the year in which such Compensation is earned.       (c)  
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.     (d)   Fiscal Year Compensation. A Participant may
defer Fiscal Year Compensation by filing a Compensation Deferral Agreement prior
to the first day of the fiscal year in which such Fiscal Year Compensation is
earned. The Compensation Deferral Agreement described in this paragraph becomes
irrevocable on the first day of the fiscal year to which it applies.     (e)  
“Evergreen” Deferral Elections. Compensation Deferral Agreements will continue
in effect for each subsequent year or performance period. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

8



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

4.4   Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.   4.5   Vesting. Participant Deferrals shall be 100% vested at all
times.   4.6   Cancellation of Deferrals. The Committee may cancel a
Participant’s Deferrals (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Company’s qualified 401(k) plan, through the end of the
Plan Year in which the six-month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the impairment (as
defined in this paragraph).

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Company may, from time to time in
its sole and absolute discretion, credit Company Contributions to a
Participant’s Retirement/Termination Account. For any Plan Year, such Company
Contributions shall be the product of (a) 6%, times (b) the Participant’s
Eligible Compensation for such Plan Year. For purposes of the preceding
sentence, Eligible Compensation means the remainder of (i) the amount of the
Participant’s annual Compensation that does not exceed the applicable limit
under Code Section 401(a)(17) for the Plan Year, minus (ii) the Participant’s
annual Compensation after being reduced by the annual Deferral amount.   5.2  
Vesting. Company Contributions and the Earnings thereon shall vest in accordance
with the vesting schedule(s) established by the Committee at the time that the
Company Contribution is made. If no schedule is established at such time,
Company Contributions and the Earnings thereon shall vest 33-1/3% after one Year
of Service, 66-2/3% after two Years of Service, and 100% after three Years of
Service. For purposes of the preceding sentence, a Year of Service means each
calendar year in which the Participant is credited with at least 1,000 hours of
service with the Company. All vesting terms shall have the same meaning as in
the NeuStar Employee Savings Trust as in effect at the time that the Company
Contribution is made. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.

9



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan



Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Disability, the Termination Benefit shall be equal
to the vested portion of the Retirement/Termination Account and (i) if the
Retirement/Termination Account is payable in a lump sum, the unpaid vested
balances of any Specified Date Accounts, or (ii) if the Retirement/Termination
Account is payable in installments, the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Termination
Benefit shall be based on the value of such vested Account(s) as of the end of
the month in which Separation from Service occurs. Payment of the Termination
Benefit will be made or begin the first day of the month following the month in
which Separation from Service occurs; provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin on the first day of the
seventh month following the month in which such Separation from Service occurs,
and the Termination Benefit shall be based on the value of the Participant’s
vested Account(s) as of the end of the month prior to payment. If the
Termination Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the initial installment was made.     (b)   Specified Date Benefit. If
the Participant has established one or more Specified Date Accounts, he or she
shall be entitled to a Specified Date Benefit with respect to each such
Specified Date Account. The Specified Date Benefit shall be equal to the vested
portion of the Specified Date Account, based on the value of that vested Account
as of the end of the month designated by the Participant at the time the Account
was established. Payment of the Specified Date Benefit will be made or begin the
first day of the month following the designated month.     (c)   Disability
Benefit. Upon becoming Disabled, a Participant shall be entitled to a Disability
Benefit. The Disability Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid vested balances of any Specified Date
Accounts, or (ii) if the Retirement/Termination Account is payable in
installments, the vested portion of any Specified Date Accounts with respect to
which payments have not yet commenced. The Disability Benefit shall be based on
the value of the vested Accounts as of the last day of the month in which
Disability occurs and will be paid the first day of the following month.

10



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

  (d)   Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid vested balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Death Benefit shall be paid upon death (i.e., on or before the
later of December 31 of the calendar year in which the death occurs, or the 15th
day of the third month following the date of death). The Death Benefit shall be
based on the vested value of the Accounts as of the Valuation Date prior to
payment.     (e)   Unforeseeable Emergency Payments. A Participant who
experiences an Unforeseeable Emergency may submit a written request to the
Committee to receive payment of all or any portion of his or her vested
Accounts. Whether a Participant or Beneficiary is faced with an Unforeseeable
Emergency permitting an emergency payment shall be determined by the Committee
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be reimbursed through insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of Deferrals
under this Plan. If an emergency payment is approved by the Committee, the
amount of the payment shall not exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee.

6.2   Form of Payment.

  (a)   Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in substantially equal annual installments
over a period of two to ten years, as elected by the Participant.     (b)  
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established to have the Specified Date Account paid
in

11



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

      substantially equal annual installments over a period of two to five
years, as elected by the Participant.         Notwithstanding any election of a
form of payment by the Participant, upon a Separation from Service the unpaid
vested balance of a Specified Date Account with respect to which payments have
not commenced shall be paid in accordance with the form of payment applicable to
the Termination, Disability or Death Benefit, as applicable. If such benefit is
payable in a single lump sum, the unpaid vested balance of all Specified Date
Accounts (including those in pay status) will be paid in a lump sum.     (c)  
Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in accordance with the Payment
Schedule applicable to the Termination Benefit.     (d)   Death Benefit. A
designated Beneficiary who is entitled to receive a Death Benefit shall receive
payment of such benefit in accordance with the Payment Schedule applicable to
the Termination Benefit.     (e)   Small Account Balances. Notwithstanding any
Participant election or other provisions of the Plan, a Participant’s Accounts
will be paid in a single lump sum if, upon the commencement of his or her
Termination, Death or Disability Benefit, the combined value of his or her
Accounts is not greater than $50,000.     (f)   Rules Applicable to Installment
Payments. If a Payment Schedule specifies installment payments, annual payments
will be made beginning as of the payment commencement date for such installments
and shall continue on each anniversary thereof until the number of installment
payments specified in the Payment Schedule has been paid. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the vested Account Balance as of the Valuation Date and (b) equals the remaining
number of installment payments. For purposes of Article VII, installment
payments will be treated as a single form of payment.

6.3   Acceleration of or Delay in Payments; Domestic Relations Order. The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

12



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan
Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Notwithstanding
the foregoing, prior to January 1, 2009, the Committee may permit a Participant
to modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, and without regard to Sections 7.2, 7.3 and 7.4 hereof, provided such
modification complies with the requirements of IRS Notice 2007-86.   7.2   Time
of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Benefit, a
Disability Benefit or the occurrence of an Unforeseeable Emergency, the date
payments are to commence under the modified Payment Schedule must be no earlier
than five years after the date payment would have commenced under the original
Payment Schedule. Under no circumstances may a modification election result in
an acceleration of payments in violation of Code Section 409A.   7.4   Effective
Date. A modification election submitted in accordance with this Article VII is
irrevocable upon receipt by the Committee and becomes effective 12 months after
such date.   7.5   Effect on Accounts. An election to modify a Payment Schedule
is specific to the Account or payment event to which it applies, and shall not
be construed to affect the Payment Schedules of any other Accounts.

Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts by the
Committee on or within two weeks after the date such Compensation would have
been paid to the Participant absent the Compensation Deferral Agreement. Company
Contributions shall be credited to the Retirement/Termination Account at the
times determined by the Committee. Valuation of Accounts shall be performed
under procedures approved by the Committee.   8.2   Earnings Credit. Each
Account will be credited with Earnings on each Business Day from the date
Deferrals are credited, based upon the Participant’s investment allocation among

13



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

    a menu of investment options selected in advance by the Committee, in
accordance with the provisions of this Article VIII (“investment allocation”).  
8.3   Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.   8.4  
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.       A Participant
shall specify an investment allocation for each of his or her Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day, or as otherwise determined by the Committee.       A
Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, or as otherwise determined by the Committee, and shall be applied
prospectively.   8.5   Unallocated Deferrals and Accounts. If the Participant
fails to make an investment allocation with respect to an Account, such Account
shall be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.

Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee,
which shall have sole discretion to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its sole discretion to decide or resolve any and all questions,
including but not limited to eligibility for benefits and interpretations of
this Plan and its terms, as may arise in connection with the Plan. Claims for
benefits shall

14



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

    be filed with the Committee and resolved in accordance with the claims
procedures in Article XII.   9.2   Administration Upon Change in Control. Upon a
Change in Control, the Committee, as constituted immediately prior to such
Change in Control, shall continue to act as the Committee. The individual who
was the Chief Executive Officer of the Company (or if such person is unable or
unwilling to act, the next highest ranking officer) prior to the Change in
Control shall have the authority (but shall not be obligated) to appoint an
independent third party to act as the Committee.       Upon such Change in
Control, the Company may not remove the Committee, unless 2/3rds of the members
of the Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the removal and replacement
Committee. Notwithstanding the foregoing, neither the Committee nor the officer
described above shall have authority to direct investment of trust assets under
any rabbi trust described in Section 11.2.       The Company shall, with respect
to the Committee identified under this Section, (i) pay all reasonable expenses
and fees of the Committee, (ii) indemnify the Committee against claims as set
forth in Section 9.4 and (iii) supply full and timely information to the
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.   9.3  
Withholding. The Company shall have the right to withhold from any payment due
under the Plan (or with respect to any amounts credited to the Plan) any taxes
required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall be deducted from
Compensation that has not been deferred to the Plan.   9.4   Indemnification.
The Company shall indemnify and hold harmless each employee, officer, director,
agent or organization, to whom or to which are delegated duties,
responsibilities, and authority under the Plan or otherwise with respect to
administration of the Plan, including, without limitation, the Committee and the
Appeals Committee (as defined in Section 12.2) and its or their agents, against
all Participant and third-party claims, liabilities, fines and penalties, and
all expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

15



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

9.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.   9.6   Binding Decisions or Actions. The
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or materially reduce
any material rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant, except as otherwise required by law. The
Board of Directors of the Company may delegate to the Committee the authority to
amend the Plan without the consent of the Board of Directors for the purpose of
(i) conforming the Plan to the requirements of law, (ii) facilitating the
administration of the Plan, (iii) clarifying provisions based on the Committee’s
interpretation of the document and (iv) making such other amendments as the
Board of Directors may authorize.   10.3   Termination. The Company, by action
taken by its Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent permitted by and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix).   10.4   Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A and shall be limited,
construed and interpreted in accordance with such intent. The Committee,
pursuant to its authority to interpret the Plan, may sever from the Plan or any
Compensation Deferral Agreement any provision or exercise of a right that
otherwise would result in a violation of Code Section 409A.

16



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan
Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Company, or a trust described in this
Article XI. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Company. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.   11.2   Rabbi Trust. The
Company may, in its sole discretion, establish a grantor trust, commonly known
as a rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the Company
or from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.    
  If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Company shall, upon such change in control, and on
each anniversary of the change in control, contribute in cash or liquid
securities such amounts as are necessary so that the value of assets after
making the contributions exceed the total value of all Account Balances by 125%.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee, which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period, and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.     (b)   Disability Benefits. Notice of denial of Disability benefits
will be provided within 45 days of the Committee’s receipt of the Claimant’s
claim for Disability benefits. If the Committee determines that it needs
additional time to review the Disability

17



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

      claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 45-day period. The extension will not be
more than 30 days from the end of the initial 45-day period. If the Committee
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Committee, the time period for making a
determination may be further extended for an additional 30 days. If such an
additional extension is necessary, the Committee shall notify the Claimant prior
to the expiration of the initial 30-day extension. Any notice of extension shall
indicate the circumstances necessitating the extension of time, the date by
which the Committee expects to furnish a notice of decision, the specific
standards on which such entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim and any additional information needed to
resolve those issues. A Claimant will be provided a minimum of 45 days to submit
any necessary additional information to the Committee. In the event that a
30-day extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.     (c)   Contents of
Notice. If a claim for benefits is completely or partially denied, notice of
such denial shall be in writing and shall set forth the reasons for denial in
plain language. The notice shall (i) cite the pertinent provisions of the Plan
document and (ii) explain, where appropriate, how the Claimant can perfect the
claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall also provide
(i) a statement that the Committee will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision, and (ii) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, a statement that an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, will be provided free of charge
upon request.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records

18



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

    and other information relevant to the claim to the Appeals Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions or (iv) in the case of
Disability benefits, constitutes a statement of policy or guidance with respect
to the Plan concerning the denied treatment option or benefit for the Claimant’s
diagnosis, without regard to whether such advice or statement was relied upon in
making the benefit determination. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)  
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall (i) not afford deference to the initial denial of the claim,
(ii) in deciding an appeal of any initial denial that is based in whole or in
part on a medical judgment, consult a medical professional who has appropriate
training and experience in the field of medicine relating to the Claimant’s
disability and who was neither consulted as part of the initial denial nor is
the subordinate of such individual and (iii) identify the medical or vocational
experts whose advice was obtained with respect to the initial benefit denial,
without regard to whether the advice was relied upon in making the decision. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required

19



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

      because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.     (c)   Contents of Notice. If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.         The decision on
review shall set forth (i) the specific reason or reasons for the denial,
(ii) specific references to the pertinent Plan provisions on which the denial is
based, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
or other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.     (d)   For the denial of a Disability benefit, the notice will also
include a statement that the Appeals Committee will provide, upon request and
free of charge, (i) any internal rule, guideline, protocol or other similar
criterion relied upon in making the decision, and (ii) if the denial is based on
a medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.       The Appeals Committee shall have the exclusive
authority at the appeals stage to interpret the terms of the Plan and resolve
appeals under the claims procedure.       The Company shall, with respect to the
Committee identified under this Section, (i) pay all reasonable expenses and
fees of the Appeals Committee, (ii) indemnify the Appeals Committee against
claims as set forth in Section 9.4 and (iii) supply full and timely information
to the Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

20



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

12.4   Legal Action. A Claimant may not bring any legal action relating to a
claim for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.   12.5   Discretion of Appeals Committee.
All interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

Article XIII
General Provisions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).   13.2   No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Company. The right and power of the Company to dismiss or discharge an Employee
is expressly reserved. The Company makes no representations or warranties as to
the tax consequences to a Participant or a Participant’s beneficiaries resulting
from a deferral of income pursuant to the Plan.   13.3   No Employment Contract.
Nothing contained herein shall be construed to constitute a contract of
employment between an Employee and the Company.   13.4   Notice. Any notice or
filing required or permitted to be delivered to the Committee under this Plan
shall be delivered in writing, in person, or through such electronic means as is
established by the Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:

NEUSTAR, INC.
ATTN: SENIOR VICE PRESIDENT, HUMAN RESOURCES
46000 CENTER OAK PLAZA
STERLING, VA 20166

21



--------------------------------------------------------------------------------



 



NeuStar, Inc. Deferred Compensation Plan

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.7   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored to the extent permitted under Code
Section 409A.   13.8   Facility of Payment to a Minor. If a distribution is to
be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee. Any such distribution shall
fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.   13.9   Governing Law. To the extent not preempted by
ERISA, the laws of the State of Delaware shall govern the construction and
administration of the Plan.

IN WITNESS WHEREOF, the undersigned has executed this Plan as of the 8th day of
April 2008, to be effective as of the Effective Date.

          Neustar, Inc.
 
        By:   Jeffrey E. Ganek (Print Name) Its:   Chairman and Chief Executive
Officer (Title)
 
        /s/ Jeffrey E. Ganek   (Signature)      

22